Title: To Benjamin Franklin from the Comte de Lacepède, 12 December 1782
From: Lacepède, Bernard-Germain-Etienne de La Ville sur Illon, comte de
To: Franklin, Benjamin


Monsieurà agen en guienne le 12 déc 1782
Pendant que vous achevez de fonder un nouvel empire, permettez à un de vos plus profonds admirateurs, de vous parler de tous les sentimens que vous lui avez inspirés. On a du, Monsieur, faire hommage de ma part à vôtre excellence, du premier volume de la physique générale et particulière, que je viens de publier: puissiez vous avoir agréé cet hommage, et puisse-t-il vous avoir engagé à m’honorer toujours de vos bontés! Il me tarde bien que mon retour à paris me mette à portée de vous rendre tous mes devoirs; et que je puisse aller dire au grand homme que je vénère, que ce n’est pas seulement à la fin ou au commencement des années que je fais des voeux ardens pour la gloire des sciences et le bonheur de l’amérique septentrionale, en en faisant pour vous. Ne me répondez point; vous avez mieux à faire: mais, si vous voulez me flatter infiniment, ayez la complaisance de dire à m. le roi, ou à ceux de mes autres amis qui ont le bonheur de vous voir, que vous daignez avoir quelque bonté pour moi. Je suis avec toute vénération et tout respect Monsieur de vôtre excellence le très humble et très obéissant serviteur
LE CTE. DE LA CEPÈDE
